Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/20 has been considered by the examiner.
Claims Analysis
At least claim 1 recites “used to form a positive or negative electrode layer”, which is an intended use limitation that has not been given patentable weight with regards to claims 1-8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “easily” in claim 1 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
At least claim 1 recites “the second electrode material dissolves or disperses easily in the second liquid than in the first liquid”, which is indefinite.  The second electrode material is not required to be dissolved or dispersed in the first liquid so it is unclear how one would ascertain the requisite degree of “dissolves or disperses easily” in the second liquid than in the first liquid.
	Claim 2 recites “selected from the group of”, which is improper Markush group language. Examiner suggests “selected from the group consisting of”.
	Claim 2 recites “the set of liquid compositions according to claim 1 wherein” the first liquid composition or the second liquid composition includes two or more liquid compositions”, which is indefinite.  
	Claim 3 recites “has a viscosity substantially enabling discharge from a liquid discharge head”, which is indefinite.  It is unclear what viscosity is encompassed by the claim.  The claimed invention is directed toward a set of liquid compositions, which does not require a liquid discharge head.  
	Claims 5 and 6 recite “from among”.  Examiner suggests the claims be amended to recite proper group language such as “selected from the group consisting of”.
	Claim 7 recites an electrode material having “a maximum particle size smaller than a nozzle diameter of a liquid discharge head”, which is indefinite.  It is unclear what maximum particle size is encompassed by the claim.  The claimed invention is directed toward a set of liquid compositions, which does not require a liquid discharge head.  
	To the extent the claims are understood in view of the 35 USC 112 rejections above, note the following prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Choi et al., US 7,807,072 B2.
	Choi teaches an inkjet printable electrode composition, an electrode including the electrode composition, and a secondary battery including the electrode. The inkjet printable electrode composition includes oxide, a conducting agent, a wetting agent, a binder and an aqueous solvent, in which the viscosity of the binder is in a range of 2 to 20 cps in a 1 wt % aqueous solution of the binder. The inkjet printing electrode composition includes a binder having an appropriate viscosity to allow ink to be easily ejected when the ink is inkjet-printed, and thus, a uniform, thin, and planarized pattern may be formed onto a collector by inkjet printing, without clogging of a nozzle, and thus electrode and secondary battery may be formed at low costs (abstract).  The cathode and the anode may be prepared using the inkjet printable electrode composition (col 5-6).  The oxide may be an active material such as a cathode active material or a anode active material.  The cathode active material is different from the anode active material (col 4).  Example 1 teaches 3 wt % of Li4Ti5O12 and 0.3 wt % of acetylene black were added to a solvent mixture including 70 wt % of deionized water, 20 wt % of ethanol, 6 wt % of diethyleneglycol, and 0.6 wt % of triethanolamine and then filtered using 1 m and 0.45 m PTFE syringe filters to prepare an inkjet printable electrode composition.  At least Table 1 teaches different liquid composition for forming the electrode having different inkjet printable electrode composition viscosity as depicted in Tables 2 and 3. 
	Thus the claims are anticipated.  The claims are alternatively unpatentable to the extent the claims are understood in view of the 35 USC 112 rejections above.  One of skill would have known that liquid compositions having different viscosity values would dissolve or disperse electrode materials differently.
	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY M DOVE/Primary Examiner, Art Unit 1727